Citation Nr: 1043872	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-20 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, 
Montana


THE ISSUE

Eligibility to enroll for Department of Veterans Affairs (VA) 
health care benefits.


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from December 1961 to 
November 1963.  
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 determination by the Department of 
Veterans Affairs (VA) Montana Healthcare System.  A notice of 
disagreement was received in May 2009 at which time the case was 
transferred to the VA Medical Center (VAMC) in Fort Harrison, 
Montana.  A statement of the case was issued in May 2009 and a 
substantive appeal was received in June 2009.  


FINDINGS OF FACT

1.  The Veteran does not currently have a service-connected 
disability, and he has no special eligibility attributes to 
qualify him for an improved priority group, based on his level of 
income, other than priority group 8.

2.  The Veteran's application for enrollment in the VA healthcare 
system was received after January 17, 2003.


CONCLUSION OF LAW

The criteria for enrollment in and access to VA medical care 
benefits have not been met.  38 U.S.C.A. §§ 1705, 1706 (West 
2002); 38 C.F.R. § 17.36 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must examine 
VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA).  The VCAA directs that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
make reasonable efforts to assist the claimant in obtaining 
evidence unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  The VCAA is not applicable to 
cases in which the law, and not the factual evidence, is 
dispositive.  See Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002).  As this case concerns a legal determination of 
eligibility to VA medical care under VA regulations, the 
provisions of the VCAA are not applicable.  Nevertheless, the 
Board notes that the Veteran was provided a VCAA notice in May 
2009 notifying him of the information and evidence necessary to 
substantiate his claim.  Thus, even though the VCAA is not 
applicable to the instant case, the Board finds that the VCAA 
requirements have been met.  

Generally, a veteran must be enrolled in the VA healthcare system 
as a condition for receiving medical benefits.  See 38 C.F.R. § 
17.36(a).  Veterans may apply to be enrolled in the VA health 
care system at any time; however, a veteran who wishes to be 
enrolled must apply by submitting a completed VA application for 
health benefits to a VA medical facility.  See 38 C.F.R. § 17.36 
(d).

Veterans are eligible for enrollment based on enumerated 
priorities, and veterans who do not have service-connected 
disabilities and are above a certain income threshold are 
assigned the lowest priority, Priority Group 8.  See 38 C.F.R. 
§ 17.36(b).  In January 2003, VA suspended new enrollment of 
veterans assigned to Priority Group 8 from the VA health care 
system if they were not enrolled on January 17, 2003.  See 38 
C.F.R. § 17.36(c)(2); See also 38 U.S.C.A. § 1705(a) (stating 
that, in managing medical services, VA shall design programs in a 
manner as to promote cost- effective delivery of health care 
services); 68 Fed. Reg. 2670-2673 (Jan. 17, 2003) (regarding the 
Secretary's decision to restrict enrollment to veterans in 
Priority Group 8 not already enrolled as of January 17, 2003 in 
light of VA's limited resources).

The pertinent facts in this case do not appear to be in dispute.  
The Veteran applied for VA benefits in May 2009.  Based upon his 
status as a nonservice-connected veteran and the financial data 
provided, the appellant was assigned to Priority Group 8.  Thus, 
his claim was denied because he was a nonservice-connected 
veteran whose annual income exceeded the VA's means test 
threshold, and whose completed application for enrollment in the 
VA health care system was received after January 17, 2003.  In 
appealing such denial, the Veteran argues that he did not know 
that he had to file his application by January 17, 2003 or he 
would have filed by that date.  

However, pursuant to Public Law No. 104-262, the Veterans' Health 
Care Eligibility Reform Act of 1996, the VA's Secretary is 
required to make an annual decision as to enrollment in VA's 
healthcare system.  Under Public Law No. 107-135, the Department 
of Veterans Affairs Health Care Programs Enhancement Act of 2001, 
an additional priority category 8 was established.  Subsequently, 
due to VA's limited resources, the Secretary made a decision to 
restrict enrollment to veterans in Priority Group 8 who had not 
already enrolled as of January 17, 2003.  This decision was 
published in the Federal Register at 68 Fed. Reg. 2670-2673 (Jan. 
17, 2003), and represents notice to all interested parties.  In 
sum, in the instant case, despite the Veteran's contentions that 
he did not receive adequate notice, the change in the regulation 
to restrict enrollment after January 17, 2003 was published in 
the Federal Register and, thereby, notice was given to all 
interested parties.  

As set forth above, it is undisputed that the Veteran's completed 
application in this matter was received after January 17, 2003, 
and as a Priority Group 8 veteran, he is ineligible for 
enrollment under the applicable regulation.  While the Board has 
considered the Veteran's contentions as not having adequate 
notice, the evidence does not show that a completed application, 
as required by 38 C.F.R § 17.36(d), was filed prior to January 
17, 2003.  The Board is bound by the statutes and regulations 
governing entitlement to VA benefits, the instructions of the 
Secretary, and the precedent opinions of the VA's chief legal 
officer.  38 U.S.C.A. § 7104(c) (West 2002).  In the instant 
case, the law is dispositive and the Veteran's claim must be 
denied because of the lack of legal entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, as the 
Veteran is assigned to Priority Group 8 and applied for 
enrollment after January 17, 2003, he is ineligible for health 
care benefits.  

The Board regrets that limited resources restrict VA's capacity 
to provide care to all veterans; however, the regulations were 
amended to protect the quality of care for other enrollees who 
have lower incomes, special medical needs, or disabilities 
incurred during military service.  




ORDER

The criteria for eligibility to enroll for VA health care 
benefits have not been met.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


